Title: To Benjamin Franklin from Mary Stevenson, 8 July 1761
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


          
            Bromley July 8. 1761.
          
          Soon after my Eyes were open this Morning they were blest with a Letter from my dear and honour’d Friend.
          Mrs. Hawkesworth (for I have not seen the Doctor, but they seem to have both one Soul) bids me tell you they approve all your Scheme except that part of it which relates to me; and they shall expect to see all their Friends, who design them that Pleasure, next Tuesday. It is uncertain where I shall be then, but if I am not gone from hence I need not tell you I shall receive additional Happiness, tho what I enjoy is so great that I can scarce wish for more. Except those Hours I have spent with you, I never had my Time so fill’d up as it is now. Chearfulness, Benevolence and Goodsense reigne here. When my Dolly and I are by ourselves our Conversation generally turns upon two Gentlemen, whose Praises we repeat with Delight, and whose Virtues we resolve to imitate. I won’t tell you who they are.
          Give my Duty to my dear Mother; and believe me to be with all imaginable Gratitude and Esteem Dear Sir Your most affectionate Servant and (as you permit to say so) Your faithful Friend
          
            M Stevenson.
          
         
          Addressed: To / Dr. Franklin / Craven street / in the / Strand
        